R'_E2 M COJ" 0= A?=£ALS
                                                        12r CduT of Appeals Dtsrict




                                                                                         FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/11/2015
                                  }l   JSkj DP*
KENNEDY, MICHAEL ALLYN            Tr. Ct. No. 29326                                        PD-1233-12
On this day, this Court has denied the Appellant's Pro Se Motion to Remand and
Reverse The 12th Court of Appeals Opinion.
                                                                                      Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             PAM ESTES
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *